Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION 
This is in response to the communication filed on 01/22/2020. Claims 1-20 are pending in the application.  Claims 1, 12 and 20 are independent. Claims 1-20 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-14 and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  US 2007/0027627 A1 (hereinafter Lawrence et al)
Regarding claim 1, Lawrence et al teaches a system comprising:
a volatile memory device ( note figure 1.18: memory; and para. [0034]: storage media can be volatile or non-volatile memory); and
a processing device  (note figure 1.16: processor; and para. [0034] – [0035]) configured to process an initial set of command types (note para. [0008], [0059], [0069]: processing set of functionalities, executables), the processing device, operatively coupled with the volatile memory device, to perform operations comprising:
receiving a command extension module (note para [0008], [0018], [0068]: receiving at function extension module) and a digital signature, the digital signature being generated based on the command extension module using a private key of a key pair (note para. [0075]: function extensions including digital signature based on public key cryptography), the command extension module, once installed by the processing device, enabling the processing device to process a new command type that is not included in the initial set of command types (note para. [0008], [0057], [0025], [0069]: processing new functionalities, executables etc.);
verifying the digital signature using a public key of the key pair (note para. [0075]: function extensions including digital signature that can be validated through public key); and
based on a successful verification of the digital signature, temporarily installing the command extension module on the system, the temporarily installing of the command extension module comprising loading the command extension module in the volatile memory device (note para. [0057], [0068], [0075]: loading/ installing function/ executable extensions upon signature verification)
Regarding claim 2, Lawrence et al teaches the system wherein the processing device comprises an extension redirect component to:
receive a command (note para [0008]-[0009], [0068]: receiving at function extension module)
determine the command corresponds to the new command type (note para. [0025], [0054], [0057]: determining new extensions, executables etc.); and
forward the command to the command extension module based on the command corresponding to the new command type (note para. [0025], [0057], [0068]: probing happens before execution of the new or additional libraries/ codes, instructions etc.)
Regarding claim 3, Lawrence et al teaches the system of claim 2, wherein the command extension module processes the command (note para. [0008], [0057], [0025], [0069]: processing extensions related to functionalities, executables etc.)
Regarding claim 4, Lawrence et al teaches the system of claim 3, wherein the command extension module performs one or more callbacks to the processing device in processing the command (note para. [0059]: callback function)
Regarding claim 9, Lawrence et al teaches the system of claim 1, further comprising non-volatile memory media to store the public key (figure 1.18: memory; para. [0034], [0075])
Regarding claim 10, Lawrence et al teaches the system of claim 1, further comprising a host interface, wherein the command extension module and digital signature are received via the host interface as part of a command extension request (note para [0008]-[0009], [0068], [0073]: software interface having extensibility hooks; receiving at function extension module from external server/ source)
Regarding claim 11, Lawrence et al teaches the system of claim 1, wherein the verifying of the digital signature by the processing device comprises using an asymmetric cryptographic algorithm to verify the digital signature based on a combination of the public and private key (note para. [0075]: function extensions including digital signature that can be validated through public key)
Regarding claim 12, Lawrence et al teaches a method comprising:
receiving, by a memory sub-system controller (note figure 1.14: receiver, 1.18: memory; and para. [0021]-[0022], [0076]: navigation receiver 14 comprising memory/ storage media) comprising one or more processors of a machine (note figure 1.16: processor; and para. [0034] – [0035]), a command extension module (note para [0008], [0018], [0068]: receiving at function extension module) and a digital signature, the digital signature being generated based on the command extension module using a private key of a key pair (note para. [0075]: function extensions including digital signature based on public key cryptography), the memory sub-system controller comprising firmware that enables the memory sub-system to process an initial set of command types (note para. [0008], [0059], [0069]: processing set of functionalities, executables), the command extension module comprising a set of machine-readable instructions, that once installed by the memory sub-system controller, enables the memory sub- system controller to process a new command type that is not included in the initial set of command types (note para. [0008], [0057], [0025], [0069]: processing new functionalities, executables etc.);
verifying, by the memory sub-system controller (note para. [0021]-[0022], [0076]: navigation receiver), the digital signature using a public key of the key pair (note para. [0075]: function extensions including digital signature that can be validated through public key); and
based on a successful verification of the digital signature, temporarily installing, at the memory sub-system controller, the command extension module, the temporarily installing of the command extension module comprising storing the command extension module (note para. [0057], [0068], [0075]: loading/ installing function/ executable extensions upon signature verification) in a volatile memory device of the memory sub-system controller (note figure 1.14, 1.18: memory of navigation receiver; and para. [0034]: storage media can be volatile or non-volatile memory)
Regarding claim 13, Lawrence et al teaches the method of claim 12, further comprising:
receiving a command (note para [0008]-[0009], [0068]: receiving at function extension module);
determining the command corresponds to the new command type (note para. [0025], [0054], [0057]: determining new extensions, executables etc.); and
forwarding, by a redirect component of the memory sub-system controller (note para. [0021]-[0022], [0076]: navigation receiver), the command to the command extension module (note para [0018], [0068]: receiving at function extension module) based on the command corresponding to the new command type (note para. [0025], [0057], [0068]: probing happens before execution of the new or additional libraries/ codes, instructions etc.)
Regarding claim 14, Lawrence et al teaches the method of claim 13, further comprising: processing, by the command extension module, the command (note para. [0008], [0059], [0069]: processing set of functionalities, executables)
Regarding claim 18, Lawrence et al teaches the method of claim 12, the command extension module and digital signature are received, from a host system, via a host interface of the memory sub- system controller, as part of a command extension request (note para [0008]-[0009], [0068], [0073]: software interface having extensibility hooks; receiving at function extension module from external server/ source)
Regarding claim 19, Lawrence et al teaches the method of claim 12, wherein the verifying of the digital signature by the processing device comprises using an asymmetric cryptographic algorithm to verify the digital signature based on a combination of the public and private key (note para. [0075]: function extensions including digital signature that can be validated through public key)
Regarding claim 20, Lawrence et al teaches a non-transitory computer-readable storage medium (note para. [0006], [0034]: computer readable storage medium) comprising instructions that, when executed by a processing device, configure the processing device to perform operations comprising:
receiving a command extension module (note para [0008], [0018], [0068]: receiving at function extension module) and a digital signature (note para. [0075]: digital signature), the digital signature being generated based on the command extension module using a private key of a key pair (note para. [0075]: function extensions including digital signature based on public key cryptography), the processing device comprising firmware that enables the processing device to process an initial set of command types (note para. [0008], [0059], [0069]: processing set of functionalities, executables), the command extension module comprising a set of machine-readable instructions, that once installed by the processing device, enables the processing device to process a new command type that is not included in the initial set of command types (note para. [0008], [0057], [0025], [0069]: processing new functionalities, executables etc.);
verifying the digital signature using a public key of the key pair (note para. [0075]: function extensions including digital signature that can be validated through public key); and
based on a successful verification of the digital signature, temporarily installing the command extension module, the temporarily installing of the command extension module comprising storing the command extension module in a volatile memory device of the processing device (note para. [0057], [0068], [0075]: loading/ installing function/ executable extensions upon signature verification)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al in view of   US 2021/0182397 A1 (hereinafter Karnik et al)
Regarding claim 5, Lawrence et al teaches the system of claim 1, wherein the command extension module is replaced/ available  (note para. [0046], [0059]: such as providing access based on request time or an assigned priority (e.g., core navigation functions implemented first with other functions acting on a user selected priority or a request time basis); and para. [0057]: a new executable file is added onto the file-system and the executable file is added to the list of things that start automatically upon boot typically, the init process is the so-called SysVInit. As one of many alternatives, a simple shell script replaces SysVInit as the init process and simply calls each process in turn; also see para. [0071]: load or reload (e.g., reboot) an application file is to use a proprietary serial interface to the receiver)
Lawrence et al fails to teach expressly wherein the command extension module is erased upon system reboot or expiration of a time to live (TTL) value.
However, Karnik et al teaches wherein the command extension module is erased upon system reboot or expiration of a time to live (TTL) value (note para. [0060]: determining whether a large number of files are being created with new extensions, whether the “parent” files are being deleted, the time between such file creations, the number of files created, and other similar data)
Lawrence et al and Karnik et al are analogous art because they are from the same field of endeavor of secure loading of firmware/ extension for preventing network attacks. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Lawrence et al  system to further include the features of wherein the command extension module is  erased upon system reboot or expiration of a time to live (TTL) value  in order to provide users with an efficient and secure mechanism for  updating file/ directory system with dynamic extension data (note Karnik et al para. [0059] -[0060])
Regarding claim 15, Lawrence et al teaches the method of claim 12, wherein the command extension module is replaced 
Lawrence et al fails to teach expressly wherein the command extension module is erased upon a system reboot.
However, Karnik et al teaches wherein the command extension module is erased upon a system reboot (note para. [0060]: determining whether a large number of files are being created with new extensions, whether the “parent” files are being deleted, the time between such file creations, the number of files created, and other similar data)
Lawrence et al and Karnik et al are analogous art because they are from the same field of endeavor of secure loading of firmware/ extension for preventing network attacks. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Lawrence et al  system to further include the features of wherein the command extension module is erased upon a system reboot in order to provide users with an efficient and secure mechanism for  updating file/ directory system with dynamic extension data (note Karnik et al para. [0059] -[0060])

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al in view of PGPUB US 2019/0042725 A1 (hereinafter Ruan et al)
Regarding claim 6, Lawrence et al fails to teach the system, wherein the operations further comprise: determining a security version of the command extension module; and validating the security version of the command extension module based on stored information.
However, Ruan et al teaches the system of claim 1, wherein the operations further comprise: determining a security version of the command extension module (note para. [0019], [0030]: firmware security version); and validating the security version of the command extension module based on stored information (note para. [0019], [0055]-[0056]: security version verification)
Lawrence et al and Ruan et al are analogous art because they are from the same field of endeavor of secure loading of firmware/ extension for preventing network attacks. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Lawrence et al  system to further include the features of wherein the operations further comprise: determining a security version of the command extension module; and validating the security version of the command extension module based on stored information in order to provide users with an improved and secure mechanism for  loading/ updating firmware extension data further based on appropriate firmware version  (note Ruan et al , para. [0003], [0013])
Regarding claim 7, it is rejected applying as same motivation and rationale applied above rejecting claim 6, furthermore, Ruan et al teaches the system wherein the validating of the security version of the command extension module comprises comparing the security version of the command extension module to a security version counter (note para. [0025], [0053], [0056]: determining security version number)
Regarding claim 8, it is rejected applying as same motivation and rationale applied above rejecting claim 6, furthermore, Ruan et al teaches the system wherein the operations further comprise: incrementing the security version counter based on temporarily installing the command extension module (note para. [0017], [0025], [0055])
Regarding claim 16, it depends on claim 12, and contains the similar limitations recited in claim 6. Therefore, it is rejected applying as same motivation and rationale applied above rejecting claims 6 and 12.
Regarding claim 17, it is rejected applying as same motivation and rationale applied above rejecting claim 16, furthermore, Ruan et al teaches the method wherein:
the validating of the security version of the command extension module comprises comparing the security version of the command extension module to a security version counter (note para. [0025], [0053], [0056]: determining security version number); and
the method further comprises:
incrementing the security version counter based on temporarily installing the command extension module (note para. [0017], [0025], [0055]) 

                Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/           Primary Examiner, Art Unit 2494